DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Osamura et al, US 2022/0091189 [Osamura] in view of Planas et al, US 2015/0258948 [Planas].
Regarding claim 1, with reference to figures 2, 4 and 5, Osamura discloses a vehicle (100) controlling apparatus (110) to be applied to a vehicle, the vehicle controlling apparatus comprising:
an engine processor configured to stop an engine of the 5vehicle on a basis of a stop condition (paragraph 54), and start the engine on a basis of a start condition (paragraph 54);
an electric motor configured to start and rotate the engine upon starting the engine on the basis of the start condition (electric motor, paragraph 53);10
an electric power storage (battery, 4) coupled to the electric motor;
an SOC detector (observer, 10) configured to detect a state of charge of the electric power storage (paragraph 38);
an internal resistance detector configured to detect an internal resistance of the electric power storage (paragraph 55-56); and 15
a resistance threshold setting unit (determination reference value, paragraph 56) configured to set a resistance threshold on a basis of the state of charge (determination reference value is set based on the magnitude of current that can be supplied by the battery which of course will be appreciated by a person skilled in the art to vary directly with the battery SOC; see also paragraph 55 (overvoltage varies and is determined based on open voltage current which is determined from SOC, paragraphs 27, 37)), wherein the engine processor is configured to prohibit, based on determining that the internal resistance is equal to or greater than the resistance threshold, 20a stop of the engine that is based on the stop condition, and permit the stop of the engine based on determining that the internal resistance is less than the resistance threshold (paragraph 55, high resistance indicates insufficient current supply).
See at least paragraphs 21-65.
Osamura lacks a resistance threshold setting unit configured to determine that the state of charge is greater than a predetermined lower limit and in response to determining that the state of charge is greater than the predetermined lower limit calculate the resistance threshold.
However, Planas discloses a method and apparatus for restarting an engine from idle stop and notes that a known solution to this is to authorize automatic stopping only if the state of charge (SOC) of the vehicle is sufficient to allow restarting later.  Planas further teaches that during restarting electrical loads can be cut off to ensure restarting.  That is, Planas teaches to continually monitor the battery after a SOC determination to shut down the engine in order to ensure that the engine can be restarted.  See paragraphs 2-4 and 12-25.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Osamura to determine that the state of charge is greater than a predetermined lower limit and in response to determining that the state of charge is greater than the predetermined lower limit calculate the resistance threshold since Planas teaches that an engine stop can only occur where the state of charge of the battery is above a predetermined threshold and Osamura discloses that determining the restart of the engine is based on the state of the battery (which includes several factors, including SOC; paragraphs 39, 54).  Since Osamura relies on the SOC as a parameter and Planas teaches to verify and react to the status of the battery to recharge, it would have been obvious to first perform the SOC check to ensure that the battery has sufficient charge to stop the engine initially and then to monitor the internal resistance as a means to further ensure that the engine can be restarted.  Additionally, this approach can reduce computational load since it would not be necessary to determine the internal resistance where the SOC is so low that stopping the engine is not possible anyway.
Regarding claim 2, Osamura lacks wherein the engine processor is configured to 26prohibit the stop of the engine, based on determining that the state of charge is equal to or less than a lower limit or that the internal resistance is equal to or greater than the resistance threshold, and 5permit the stop of the engine, based on determining that the state of charge is greater than the lower limit and that the internal resistance is less than the resistance threshold.
However, Planas discloses a method and apparatus for restarting an engine from idle stop and notes that a known solution to this is to authorize automatic stopping only if the SOC of the vehicle is sufficient to allow restarting later.  See paragraphs 2-4.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the controller of Osamura to further consider the SOC as a condition for starting and stopping the idle-stop mode of the engine as taught by Planas since it would allow the further improvement of reducing emissions while ensuring reliable restarting of the engine in a conventional manner.
Regarding claim 3, Osamura further discloses wherein the resistance threshold setting unit is configured to set the resistance threshold to be smaller as the state of charge becomes lower (determination reference value, paragraph 56).
Regarding claim 4, Osamura further discloses wherein the resistance threshold setting unit is configured to set the resistance threshold to be smaller as the state of charge becomes lower (determination reference value, paragraph 56).
Regarding claim 5, this claim is substantially similar in scope to claim 1 above and is rejected for substantially the same reasons.  Further discussion is omitted for the sake of brevity.
Response to Arguments

Applicant's arguments filed 17 October 2022 have been fully considered but they are not persuasive.
 Applicant argues that Osamura and Planas fail to teach individually or together suggest all the limitations of amended claim 1.  The Examiner respectfully disagrees.  Osamura does not disclose using the SOC as a parameter to stop the engine as asserted, and thus lacks the amended language of claims 1 and 5.  However, Osamura does determine the SOC, which is a known parameter in idle-stop-start vehicle technology.  Further, as the Examiner explains above with regards to claims 1 and 5, Planas does disclose using SOC as a stop condition to the engine, which is understood to operate on a principle where if the SOC is low, the engine continues to operate in order to charge the battery and if the SOC is higher, then the engine can be shutdown.  In Planas, when this happens further control is carried out to ensure that the engine can be restarted, and no steps are taken when the SOC is low and the engine is not stopped.  Therefore, as explained above, Osamura can be improved by only determining the internal resistance parameters of the battery to ensure the engine can be restarted at a time when the SOC already indicates that the engine can be stopped as indicated by Planas.  For at least these reasons the rejection of claims 1 and 5 are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747